The Chancellor :—It is not necessary to go into the merits of the case on this application. The principal on which the complainants claim an equitable lien on the property sold has been frequently recognized by this court, and was recently asserted in the case of Keeler & Freeman v. Field & others, (ante, 312.) It was also recognized and applied by the Supreme Court of Massachusetts in Whitwell v. Vincent, 4 Pickering’s Rep. 449.) For the purpose of this motion it is sufficient that the bill and answer show a' case on the part of the defendants which is at least liable to strong ^suspicion. The money is now lying unproductive in the hands of Duane; it is, therefore, for the interest of whoever may be entitled to this fund, that it should be placed out of danger. If it shall hereafter appear that it belongs to the creditors named in the schedule, they will receive it, together with the interest which may accrue thereon in the meantime. No injury can arise to any person by ordering the money to be paid into court. It clearly ought not to remain under the control of an insolvent assignee. I shall, therefore, direct an order to be entered, requiring the defendant Duane to pay the money to the assistant register within ten days after service of a copy of the order; and that the assistant register put it out at interest on bond and mortgage, or invest it in public stock, to abide the further order of the court.